WaltoN, J.
When it is necessary to determine the date of a paper offered in evidence, and the name of the month is so inartificially written that upon inspection the presiding Judge is unable to determine whether it should be read June or Januaiy, extraneous evidence is admissible to show the true date, and the question is a proper one to be submitted to the jury. So held in Armstrong v. Burrows, 6 Watts, 266, where the question was fully considered.
The same word was in dispute in that case as in this, namely, whether the name of the month in the date of a paper should be read June or January; and the Court held that the question was for the jury, and not the Court.
This is so upon principle as well as authority. Tó the Court belongs the duty of declaring the law, but it is the province of the jury to weigh evidence and determine facts. Whether certain characters were intended to represent one word or another, is not a question of law; it is a question of fact; and when the fact is in dispute, and to ascertain the truth it is necessary to resort to extraneous evidence, (circumstantial and conflicting it may be,) its ascertainment would seem upon principle to belong to the jury and not to the Court.
*375It is undoubtedly the duty of the Court to interpret written contracts. But reading and interpreting are very different matters. A blind man may interpret, but he cannot read. The language must be ascertained before the work of interpretation commences. It does not follow that because it is the duty of the Judge to interpret, it is therefore his duty to read the paper in controversy.
Exceptions overruled. — Judgment on the verdict.
Appleton, C. J., Kent, Barrows, Danporth and Tap-ley, JJ., concurred.